Aulisi, J.
Appeal from an order of the Supreme Court at Special Term, entered October 25, 1967 in Columbia County, which modified an order dated October 24, 1967 and directed that the two actions be tried by the court without a jury. We find no procedural error in the reargument of the motion and the modification of the original order. It is apparent from the record that there was a misconception of the relief sought and the ultimate determination of directing a trial without a jury was proper under the circumstances where both parties have set forth accounts in their submitted bills of particulars which contain 185 and 145 *987items respectively (CPLR 4317, subd. [b]). Order affirmed, without costs. Gibson, P. J., Reynolds, Aulisi, Staley, Jr., and Gabrielli, JJ., concur in memorandum by Aulisi, J.